Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed November 26, 2021 in response to the Office action dated September 1, 2021. 
Claims 1, 6, 11, and 16 have been amended.  Claims 1-20 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
In view of Applicant’s amendment, objections to the specification are withdrawn. 
Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, the 112 rejection of claims 6-10,16-20 are withdrawn. 
Claim Rejections -35 USC § 102
In view of Applicant’s amendment, the 102 rejection of claims 1, 4, 5 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
Regarding Claim 1, Song teaches an operation method applied to a memory device, wherein the memory device comprises a plurality of memory tiles, wherein the operation method comprises: utilizing a first wear leveling process to perform an intra-tile wear leveling on the plurality of memory tiles by a processor (Fig.4; 9; Para53-54, 61-62 "the controller 102 swaps data for a background wear-leveling operation in two free tiles in each group (here, Tiles O and 1 (Tile Group A)," wear leveling within a group); and 
utilizing a second wear leveling process to perform an inter-tile wear leveling on the plurality of memory tiles by the processor (Fig.4, 9; Para53-54 "the wear-leveling operation causes data to be moved between Tile 1 and Tile 11.").
	However, Song fails to teach but Kwon teaches wherein the first wear leveling process comprises: counting access numbers of a plurality of initial addresses of each memory tile Fig.2-5; Para8-10 “a counting unit configured to count a write count for each of the plurality of memory blocks, and output the write counts” Para25-27, 31-32);
	calculating summation read/write probability values of respective rows of the memory tile (Fig.2, 3, 4 Para32-34; 36-38 “ a first count WCNT obtained by counting the number of all write operations of the memory blocks, but also a second count ΔWCNT obtained by counting the number of write operations in a regular cycle.” Para37-38 “The second wear-leveling unit 223 may count the number of the flag data F of the high level on a regular cycle, and thus
check a third count ΔFCNT.”); and 
	changing an access process from a row which is accessed frequently to a row which is not accessed so frequently based on the summation read/write probability values of the rows of the memory tile(Fig.2-5; Para24-27;30-33 “wear-leveling unit 222 may perform a static wear-leveling operation of shifting the first to Nth lines LINE1 to LINEN of each of the memory blocks BLOCK0 to BLOCKM in a regular cycle” Para36-39), and 
	wherein the second wear leveling process comprises: counting access numbers of a plurality of initial addresses of the memory device(Fig.2-5; Para8-10 “a counting unit configured to count a write count for each of the plurality of memory blocks, and output the write counts” Para25-27, 31-32); 
calculating read/write probability values of the plurality of initial addresses of the memory device(Fig.2, 3, 4 Para32-34; 36-38 “ a first count WCNT obtained by counting the number of all write operations of the memory blocks, but also a second count ΔWCNT obtained by counting the number of write operations in a regular cycle.” Para37-38 “The second wear-leveling unit 223 may count the number of the flag data F of the high level on a regular cycle, and thus
check a third count ΔFCNT.”); and transferring the initial addresses with uneven read/write probability values to reassigned addresses with more even read/write probability values based on a transfer function (Fig.2-5; Para24-27;30-33 “wear-leveling unit 222 may perform a static wear-leveling operation of shifting the first to Nth lines LINE1 to LINEN of each of the memory blocks BLOCK0 to BLOCKM in a regular cycle” Para36-39).
	Song and Kwon are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Song, and incorporating the wear count method, as taught by Kwon.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Kwon (Para 5-6).
Regarding claim 2, the combination of Song and Kwon teaches all the limitations of the base claims as outlined above.
	Further, Kwon teaches , wherein the first wear leveling process is a static wear leveling process, and the second wear leveling process is a dynamic wear leveling process(Fig.1, 2, para24-27 "The static wear-leveling operation may shift memory regions on a regular cycle regardless of the degree of wear of each memory region" “dynamic wear-leveling” Para32, 56).  
Regarding claim 3, the combination of Song and Kwon teaches all the limitations of the base claims as outlined above.
Further, Kwon teaches  wherein the dynamic wear leveling process is still performed after the static wear leveling process is finished (Fig.2-5; Para24-27;30-34 “wear-leveling unit 222 may perform a static wear-leveling operation of shifting the first to Nth lines LINE1 to LINEN of each of the memory blocks BLOCK0 to BLOCKM in a regular cycle” Para36-39),).  
Regarding claim 4, the combination of Song and Kwon teaches all the limitations of the base claims as outlined above.
Further, Song teaches wherein the static wear leveling process is to perform a wear leveling on a row of one of the plurality of memory tiles (Fig.3, 4, 9; Para53-54, 69).  
Regarding claim 5, the combination of Song and Kwon teaches all the limitations of the base claims as outlined above.
Further, Song teaches wherein the memory device is a phase-change memory (Fig.1A, 2B, 3; Para39 "PCM").  

Regarding Claim 11, Kwon teaches a memory device, comprising: a processor (Fig.1,Para6-7, 22-23 "controller") ; a plurality of memory tiles (Fig.1, Para6-7, 25-26 blocks corresponds to tiles);
	wherein the processor performs an intra-tile wear leveling on the plurality of memory tiles through the at least one tile interconnect bus (Fig.1, 2, para24-27 "The static wear-leveling operation may shift memory regions on a regular cycle regardless of the degree of wear of each memory region" Para32, 56).  
	wherein the intra-tile wear leveling process comprises: counting access numbers of a plurality of initial addresses of each memory tile (Fig.2-5; Para8-10 “a counting unit configured to count a write count for each of the plurality of memory blocks, and output the write counts” Para25-27, 31-32); 
Fig.2, 3, 4 Para32-34; 36-38 “ a first count WCNT obtained by counting the number of all write operations of the memory blocks, but also a second count ΔWCNT obtained by counting the number of write operations in a regular cycle.” Para37-38 “The second wear-leveling unit 223 may count the number of the flag data F of the high level on a regular cycle, and thus
check a third count ΔFCNT.”); and 
	changing an access process from a row which is accessed frequently to a row which is not accessed so frequently based on the summation read/write probability values of the rows of the memory tile (Fig.2-5; Para24-27;30-33 “wear-leveling unit 222 may perform a static wear-leveling operation of shifting the first to Nth lines LINE1 to LINEN of each of the memory blocks BLOCK0 to BLOCKM in a regular cycle” Para36-39).
	However, Kwon fails to teach but Song teaches at least one main bus disposed among the plurality of memory tiles; and at least one tile interconnect bus disposed among the plurality of memory tiles (Fig.1B, C; Para42-43 "The interface between storage controller 202 and non-volatile storage systems 100 may be a bus interface"Para52-53).
	Kwon and Song are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kwon, and incorporating the main bus, as taught by Song.  
Para15-21).
Regarding claim 12, the combination of Kwon and Song teaches all the limitations of the base claims as outlined above.
	Further Song teaches wherein the intra-tile wear leveling is to perform a wear leveling on a row of one of the plurality of memory tiles (Fig.3, 4, 9; Para53-54, 69).  
Regarding claim 13, the combination of Kwon and Song teaches all the limitations of the base claims as outlined above.
	Further Kwon teaches wherein an inter-tile wear leveling is still performed after the intra-tile wear leveling is finished (Fig.1, 2; Para24-27 "The second wear-leveling unit 223 may perform the dynamic wear-leveling operation between the memory blocks 310 to 330 by swapping a memory block having a large count number with a memory block having a small count number." Para32-33, 37-38).  
Regarding claim 14, the combination of Kwon and Song teaches all the limitations of the base claims as outlined above.
	Further Kwon teaches wherein the memory device is a phase-change memory (Fig.1, 2; Para4 "PCM").  
Regarding claim 15, the combination of Kwon and Song teaches all the limitations of the base claims as outlined above.
	Further Kwon teaches wherein the processor performs an inter-tile wear leveling on the plurality of memory tiles through the at least one tile interconnect bus (Fig.1, 2; Para24-27 "The second wear-leveling unit 223 may perform the dynamic wear-leveling operation between the memory blocks 310 to 330 by swapping a memory block having a large count number with a memory block having a small count number." Para32-33, 37-38).
Regarding claim 16, the combination of Kwon and Song teaches all the limitations of the base claims as outlined above.
	Further the Kwon teaches wherein the processor counts access numbers of a plurality of initial addresses of a memory device (Fig.2-5; Para8-10 “a counting unit configured to count a write count for each of the plurality of memory blocks, and output the write counts” Para25-27, 31-32); calculates a plurality of first read/write probability values of a plurality of initial addresses of a memory device(Fig.2, 3, 4, 5 Para8-9 "a counting unit configured to count a write count for each of the plurality of memory blocks, and output the write counts" write count corresponds to probability values), the processor generates a transfer function according to the plurality of first read/write probability values, and the processor generates a plurality of reassigned addresses based on the transfer function, wherein the plurality of reassigned addresses have a plurality of second read/write probability values respectively, wherein a variation of the plurality of second read/write probability values is smaller than a variation of the plurality of first read/write probability values(Fig.1, 2, 4B; Para8-9,24-27 "The second wear-leveling unit 223 may perform the dynamic wear-leveling operation between the memory blocks 310 to 330 by swapping a memory block having a large count number with a memory block having a small count number." Para32-33, 37-38, 28-29 "The address mapping unit 210 may store a corresponding relationship between the logical address and the physical address in a mapping table included therein, and update the corresponding relationship stored in the mapping table according to a subsequent operation" swapping/moving data will remap the data, i.e. new/reassigned address. Wear count for new blocks are lower than wear count of hot block ).  
Regarding claims 6, the combination of Kwon and Song teaches these claims according to the reasoning set forth in claim 1-11.
Allowable Subject Matter
Claims 17-20 and 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach wear leveling with “calculating a cumulative mass function according to the plurality of second read/write probability values by the processor.”
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection above.
Applicant argued Kwon fails to teach “changing an access process from a row which is accessed frequently to a row which is not accessed so frequently based on the summation read/write probability values of the rows of the memory tile.”  The examiner respectfully disagrees.  Kwon teaches wear-leveling i.e. access control within block1-N by calculating write count i.e. access frequency (Fig.2,3,5; Para24-27;30-33 “wear-leveling unit 222 may perform a static wear-leveling operation of shifting the first to Nth lines LINE1 to LINEN of each of the memory blocks BLOCK0 to BLOCKM in a regular cycle” Para36-39).  Kwon also keeps track of write count for each line of block1-N and overall count for each block (Fig.2, 3, 4 Para32-34; 36-of all write operations of the memory blocks, but also a second count ΔWCNT obtained by counting the number of write operations in a regular cycle.” Para37-38 “The second wear-leveling unit 223 may count the number of the flag data F of the high level on a regular cycle, and thus check a third count ΔFCNT.”).
Applicant stated Kwon fails to teach “transferring the initial addresses with uneven read/write probability values to reassigned addresses with more even read/write probability values based on a transfer function.”  The examiner respectfully disagrees. The claim does not define what is the transfer function, therefore, any data transfer by either static/dynamic wear leveling corresponds to transfer function. Kwon teaches both static and dynamic wear leveling depending on write count i.e. whether the wear of a block is even/uneven (Fig.2-5; Para24-27;30-33 “wear-leveling unit 222 may perform a static wear-leveling operation of shifting the first to Nth lines LINE1 to LINEN of each of the memory blocks BLOCK0 to BLOCKM in a regular cycle”  Para32-33, 37-38, 28-29 "The address mapping unit 210 may store a corresponding relationship between the logical address and the physical address in a mapping table included therein, and update the corresponding relationship stored in the mapping table according to a subsequent operation" swapping/moving data will remap the data, i.e. new/reassigned address. Wear count for new blocks are lower than wear count of hot block).
Therefore, the combination of Kwon and Song renders these claims unpatentable.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-6, 10-16 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135